Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowability Notice
This Office action is responsive to the applicant’s amendments and remarks, filed on 10 February 2022 (02/10/2022).  Currently claims 2-3 are pending.

Specification
            The specification objections have been overcome by the amendments filed on 02/10/2022.  The specification objections are withdrawn.

Claim Objections
            The claim objections have been overcome by the amendments filed on 02/10/2022.  The claim objections are withdrawn.

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments filed on 02/10/2022.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.


Allowable Subject Matter
Claims 2-3 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2-3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“the circuit block has a first plurality of metal interconnects that are formed in a first interconnect layer located above the plurality of nanowires, extend in the first direction, and are placed at a second pitch in the second direction, 
	the macro block has a second plurality of metal interconnects that are formed in the first interconnect layer, extend in the first direction, and are placed at a third pitch in the second direction, and the second pitch is larger than the third pitch”, combined with the other limitations of claim 2.
	

	The closest prior art is Azmat et al. (US-20170053917-A1, hereinafter “Azmat”) and (see the previous office action, 12/15/2021).
	Azmat does not teach, including but not limited to: “the macro block has a second plurality of metal interconnects that are formed in the first interconnect layer, extend in the first direction, and are placed at a third pitch in the second direction, and the second pitch is larger than the third pitch”.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813